Citation Nr: 0021116	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1981 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Following remand of the case in July 1998, a Board decision 
in July 1999 denied service connection for PTSD but on appeal 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court) the July 1999 Board 
decision was vacated and the matter remanded for 
readjudication, pursuant to the Court's Order granting a 
joint motion for remand.  The joint motion noted that the 
claim for service connection for PTSD had been found to be 
well grounded but that because the veteran had not submitted 
"credible supporting evidence to show that his burn injury 
occurred as a result of his girlfriend scalding him with hot 
water" the claim had been denied.  The joint motion further 
noted (citing YR v. Brown, 11 Vet. App. 393 (1998) and Patton 
v. West, 12 Vet. App. 272, 278 (1999)) that Board did not 
discuss supporting evidence with regard to the provisions of 
the VA Adjudication Procedure Manual M21-1, Part III, para. 
5.14(c) (Feb. 20, 1996), or whether there was adequate 
compliance with such M21-1 provision.  

In Patton v. West, 12 Vet. App. 272, 279-80 (1999) the Court 
noted that with respect to claims for service connection 
based on a personal assault:  

MANUAL M21-1, Part III, P 5.14c, states in pertinent part:  

(1) Veterans claiming service connection for 
disability due to an in-service personal assault face 
unique problems documenting their claims.  Personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and 
stalking. Although most often these incidents involve 
female veterans, male veterans may also be involved.  
Care must be taken to tailor development for a male 
or female veteran.  These incidents are often violent 
and may lead to the development of PTSD secondary to 
personal assault.  It is possible for someone to 
develop symptoms of PTSD as a result of this type of 
stressful experience. . . .  

(2) Because assault is an extremely personal and 
sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type 
of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought. 

(3) To service connect PTSD, there must be credible 
evidence to support the veteran's assertion that the 
stressful event occurred.  This does not mean that 
the evidence actually proves that the incident 
occurred, but rather that the preponderance of 
evidence supports the conclusion that it occurred. 

(5) The service record may be devoid of evidence 
because many victims of personal assault, especially 
sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities. Therefore, development to alternative 
sources for information is critical.  Alternative 
sources that may provide credible evidence of the in-
service stressor include: 

(a) Medical records from private (civilian) 
physicians or caregivers who may have treated the 
veteran either immediately following the incident or 
sometime later; 

(b) Civilian police reports; 

(c) Reports from crisis intervention centers such as 
rape crisis centers or centers for domestic abuse; 

(d) Testimonial statements from confidants such as 
family members, roommates, fellow service members, or 
clergy; 

(e) Copies of personal diaries or journals. 

(6) Identifying possible sources of alternative 
evidence will require that you ask the veteran for 
information concerning the incident.  This should be 
done as compassionately as possible in order to avoid 
further traumatization.  The PTSD stressor 
development letter used by regional offices to 
solicit details concerning the in-service stressful 
incident may be inappropriate for this type of PTSD 
claim.  Therefore, if the stressful incident is a 
personal assault, use Exhibit A.3 or a letter 
developed locally for this type of claim. 

(7) The suggested attachment to the development 
letter shown in Exhibit A.1 is inappropriate for PTSD 
claims based on personal assault and should not be 
used for that purpose.  Instead use Exhibit A.4 to 
this letter or an attachment developed locally. 

(8)  Rating board personnel must carefully evaluate 
all the available evidence.  If the military record 
contains no documentation that a personal assault 
occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a 
stressor are (but not limited to): 

(a) Visits to medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment; 

(b) Sudden requests that the veteran's military 
occupational series or duty assignment be changed 
without other justification; 

(e) Lay statements describing episodes of depression, 
panic attacks or anxiety but no identifiable reasons 
for the episodes; 

(h) Evidence of substance abuse such as alcohol or 
drugs; 

(9) Rating boards may rely on the preponderance of 
evidence to support their conclusions even if the 
record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it 
involves behavior changes. Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician. 

In Patton v. West, 12 Vet. App. 272, 280 (1999) it was noted 
that other than in a reopening context the provisions of M21-
1 "show that in personal-assault cases [VA] has undertaken a 
special obligation to assist a claimant [who has submitted a 
well grounded claim] in producing corroborating evidence of 
an in-service stressor."  

"As to statements contained in prior decisions indicating 
that 'something more than medical nexus evidence is required 
to fulfill the requirement for 'credible supporting 
evidence'', and that '[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor,' the Court states that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  As 
to such personal-assault cases [] VA has provided for special 
evidentiary-development procedures, including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis.  MANUAL M21-1, Part III, 
5.14c(8), (9).  To that extent, the above categorical 
statements in Cohen (Douglas) and Moreau, and other case 
where they may have been echoed, are not operative."  Patton 
v. West, 12 Vet. App. 272, 280 (1999). 

In Patton v. West, 12 Vet. App. 272, 280 (1999) it was also 
noted that M21-1, Part III, para. 5.14 "appears to 
improperly require that the existence of an in-service 
stressor be shown by 'the preponderance of the evidence'" 
but that this "requirement would be inconsistent" with the 
equipoise doctrine embodied in 38 U.S.C.A. § 5107(b) and thus 
the "equipoise standard of proof, of course, not the 
preponderance standard, must be applied."  

In this case, the veteran testified that after his girlfriend 
had intentionally scalded him with hot water, a friend had 
taken him to the military hospital where he was treated for 
the burns, although he had not told treating physicians the 
truth as to the cause of the burns (pages 7 and 8 of the 
transcript of the April 30, 1998 Board hearing).  

Thus, it appears that the veteran's ex-girl friend and the 
friend that took him to the hospital may be corroborating 
sources for stressor verification, and the RO should contact 
the veteran and request that he provide such information as 
he has, or can obtain, with respect to the current 
whereabouts of these individuals or others, such as family 
members, confidants or post service treating sources.  If 
these individuals, confidants, treating sources or family 
members can be located the RO should take the appropriate 
steps to obtain corroborating evidence.  

Lastly, the veteran has reported having filed a claim with 
the Social Security Administration for benefits due to 
impairment from PTSD.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain all decisions 
and award letters from the Social 
Security Administration concerning the 
veteran's award of disability benefits.  
This must also include all underlying 
medical records in the possession of the 
Social Security Administration.  These 
records must then be associated with the 
claim file. 

2.  The RO should take the procedural 
steps set forth in the M21-1, Part III, 
paragraph 5.14, with respect to PTSD 
claims based on personal assaults, to 
included but not be limited to obtaining 
information from the veteran as to the 
name and current address of the ex-
girlfriend that scalded him with hot 
water and the friend that took him to 
the military hospital for treatment of 
those burns.  He should also be 
requested to provide the names and 
addresses of ALL individuals, including 
any and all confidants, family members 
and post service treating sources to 
whom he has related the truth of the 
circumstances surrounding his inservice 
scalding, as well as the dates when he 
related such information.  

The veteran should also be requested to 
provide as much detailed information as 
to the sources which can document any 
and all behavioral changes which he 
underwent, at any time, due to the 
inservice scalding episode.  All leads 
should be followed-up and the RO should 
attempt to obtain all such information 
and records.  

3.  Thereafter, the RO should review the 
claims file, together with all 
additionally obtained evidence, to 
determine whether there is any evidence 
that documents behavioral changes in 
relationship to the diagnosis of PTSD.  
If necessary, the evidence should be 
reviewed by a VA psychologist for 
interpretation pursuant to the M21-1, 
Part III, paragraph 5.14(c)(9).  The RO 
should then readjudicate the claim de 
novo, and in any determination as to 
whether there is corroborating evidence 
of the inservice stressor, the RO must 
apply the equipoise standard of proof 
contained in 38 U.S.C. § 5107(b), and 
not the preponderance of the evidence 
standard cited in the M21-1.  

4.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded an examination by 
a board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
should be prepared which includes a discussion of the 
provisions of 38 C.F.R. § 3.304(f) (1999), and the veteran 
and his representative should be given a reasonable period of 
time for reply.  Thereafter, the claim should be returned to 
the Board for further review, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  By this remand, the Board does not suggest any 
conclusions as to the final outcome warranted in the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


